Exhibit 99.1 Investor Relations Contact Marlon Nurse, DM Senior VP – Investor Relations 212-564-4700 Vertex Energy, Inc. VERTEX ENERGY, INC. ANNOUNCES THIRD QUARTER 2 Gross Profit Increased 64%, Gross Margins of 13% in Third Quarter 2015 Conference Call Tomorrow, November 10, 2015 at 9:00 A.M. EST HOUSTON, TX, November 9, 2015 - Vertex Energy, Inc. (NASDAQ:VTNR), an environmental services company that recycles industrial waste streams and off-specification commercial chemical products, announced today its financial results for the three and nine months ended September 30, 2015. The Company will host a conference call tomorrow, Tuesday, November 10, 2015, at 9 am EST. FINANCIAL HIGHLIGHTS FOR THREE MONTHS ENDED SEPTEMBER 30, 2015 · Revenue for the third quarter of 2015 versus third quarter of 2014 was down 48.9% to $39.3 million. · Gross Profit increased 64% year over year, while gross margins were 13%. · EBITDA of $291,796. · Street collections volume increased 51% year over year. · Per barrel margin was up 59% year over year. FINANCIAL HIGHLIGHTS FOR NINE MONTHS ENDED SEPTEMBER 30, 2015 · Revenue for the nine months ended September 30, 2015 was $126.1 million. · Overall volumes of product sold rose 16% for the first nine months of 2015, compared to the same period in 2014. · Gross profit declined 37% to $10.3 million · Market share at the Black Oil division grew as volumes increased 19% year over year. Benjamin P. Cowart, Chairman and CEO of Vertex Energy said, “The oil market remains challenging, however we have undertaken numerous initiatives to manage our business efficiently. We are encouraged by our volume growth during this quarter. We will continue to manage spreads and work to gain market share. Our street collections volume increased 51% in the nine months ended September 30, 2015. Volumes from H&H Oil and our Heartland acquisition increased 59%, while volume at our Marrero, Louisiana facility was up 12% year over year.” Mr. Cowart added, “Our gross margins for the third quarter 2015 were 13%, and our per barrel margin during the quarter was up 59% year over year.” Mr. Cowart concluded, “We implemented our service fee model for collections of used oil and environmental services in January 2015. Our average charge for these services was 10 cents per gallon for the used oil we collected at the end of the third quarter 2015. The recent announced decision of our peers to implement a charge for oil program should have a positive impact in our industry.” Management of Vertex Energy will host a conference call tomorrow, November 10, 2015, at 9:00 a.m. EST. Those who wish to participate in the conference call may telephone (877) 869-3847 from the U.S. and international callers may telephone (201) 689-8261, approximately 15 minutes before the call. A webcast will also be available under the Investor Relations section of the Company’s website at: www.vertexenergy.com. A digital replay will be available by telephone approximately two hours after the completion of the call until December 31, 2015, and may be accessed by dialing (877) 660-6853 from the U.S. or (201) 612-7415 for international callers, and using the Conference ID #13622074. ABOUT VERTEX ENERGY, INC. Vertex Energy, Inc. (NASDAQ: VTNR) is a leading environmental services company that recycles industrial waste streams and off-specification commercial chemical products. Its primary focus is recycling used motor oil and other petroleum by-product streams. Vertex Energy purchases these streams from an established network of local and regional collectors and generators. Vertex Energy also manages the transport, storage and delivery of the aggregated feedstock and product streams to end users, and manages the re-refining of a portion of its aggregated petroleum streams in order to sell them as higher-value end products. Vertex Energy sells its aggregated petroleum streams as feedstock to other re-refineries and fuel blenders or as replacement fuel for use in industrial burners. The re-refining of used motor oil that Vertex Energy manages takes place at its facility, which uses a proprietary Thermal Chemical Extraction Process (“TCEP”) technology. Based in Houston, Texas, Vertex Energy also has offices in California, Chicago, Georgia, Nevada, and Ohio. More information on Vertex Energy can be found at www.vertexenergy.com. This press release may contain forward-looking statements, including information about management's view of Vertex Energy's future expectations, plans and prospects, within the safe harbor provisions under The Private Securities Litigation Reform Act of 1995 (the "Act"). In particular, when used in the preceding discussion, the words "believes," "expects," "intends," "plans," "anticipates," or "may," and similar conditional expressions are intended to identify forward-looking statements within the meaning of the Act, and are subject to the safe harbor created by the Act. Any statements made in this news release other than those of historical fact, about an action, event or development, are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors, which may cause the results of Vertex Energy, its divisions and concepts to be materially different than those expressed or implied in such statements. These risk factors and others are included from time to time in documents Vertex Energy files with the Securities and Exchange Commission, including but not limited to, its Form 10-Ks, Form 10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have material adverse effects on Vertex Energy's future results. The forward-looking statements included in this press release are made only as of the date hereof. Vertex Energy cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Vertex Energy undertakes no obligation to update these statements after the date of this release, except as required by law, and also takes no obligation to update or correct information prepared by third parties that are not paid for by Vertex Energy. VERTEX ENERGY, INC. RECONCILIATION OF NET INCOME (LOSS) TO EARNINGS BEFORE INTEREST TAXES DEPRECIATION AND AMORTIZATION (EBITDA)* For the Three Months Ended September 30, 2015 September 30, 2014 Net (loss) income $ ) $ ) Add (deduct): Interest expense Depreciation and amortization Tax (expense) benefit - EBITDA* $ $ * EBITDA is a non-GAAP financial measure. This measurement is not recognized in accordance with GAAP and should not be viewed as an alternative to GAAP measures of performance. EBITDA represents net income before interest, taxes, depreciation and amortization. EBITDA is presented because we believe it provides additional useful information to investors due to the various non-cash items during the period. EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Some of these limitations are: · EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; · EBITDA does not reflect changes in, or cash requirements for, working capital needs; · EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debt or cash income tax payments; · Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and · Other companies in this industry may calculate EBITDA differently than Vertex Energy does, limiting its usefulness as a comparative measure. VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Current portion of notes receivable, net Inventory Prepaid expenses Costs in excess of billings — Total current assets Noncurrent assets Fixed assets, at cost Less accumulated depreciation ) ) Net fixed assets Notes receivable Intangible assets, net Goodwill Deferred financing cost, net Deferred federal income tax — Other assets Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES, TEMPORARY EQUITY, AND EQUITY Current liabilities Accounts payable and accrued expenses $ $ Dividends payable — Capital leases Current portion of long-term debt Revolving note — Deferred revenue — Total current liabilities Long-term liabilities Long-term debt Derivative liability — Contingent consideration Deferred federal income tax — Total liabilities COMMITMENTS AND CONTINGENCIES TEMPORARY EQUITY Series B Preferred shares, $.001 par value per share: 10,000,000 shares authorized, 8,032,274 and 0 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively with liquidation preference of $24,900,050 at September 30, 2015 — EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 612,943 and 630,419 issued and outstanding with a liquidation preference of $913,285 and $939,324 at September 30, 2015 and December 31, 2014, respectively Common stock, $0.001 par value per share; 750,000,000 shares authorized; 28,214,276 and 28,108,105 issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Retained earnings (accumulated deficit) ) Total Equity $ $ TOTAL LIABILITIES, TEMPORARY EQUITY, AND EQUITY $ $ VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues Gross profit Reduction of contingent consideration — ) — ) Operating expenses: Selling, general andadministrative expenses (exclusive of acquisition related expenses) Depreciation and amortization expense Acquisition related expenses Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Provision for doubtful accounts — — ) — Other income 11 29 Gain on bargain purchase — — Other income (expense) ) — ) ) Gain on change in value of derivative liability — — Gain on futures contracts — — Interest expense ) Total other income (expense) ) ) Income (loss) before income tax ) ) ) Income tax expense — ) ) ) Net income (loss) $ ) $ ) $ ) $ Net income (loss) attributable to non-controlling interest $ — $ — $ — $ Net income (loss) attributable to Vertex Energy, Inc. $ ) $ ) $ ) $ Less: accretion of discount on series B $ ) $ — $ ) $ — Less: accrual of dividend on series B ) — ) — Less: other ) — ) — Net income (loss) available to common shareholders $ ) $ ) $ ) $ Earnings(loss)per common share Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Shares used in computing earnings per share Basic Diluted VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2015 Common Stock Shares Common Stock $.001 Par Series A Preferred Stock Shares Series A Preferred Stock $.001 Par Additional Paid-in Capital Retained Earnings Total Equity Balance on January 1, 2015 $ Share based compensation expense, total — Issuance of restricted common stock 56 — — — Conversion of preferred A stock to common 17 ) ) — — — Conversion of Preferred B stock to common 33 Beneficial conversion feature on Preferred stock (APIC) — Dividends declared, Preferred B shares, stock ) ) Accretion of redemption discount, Preferred series B — ) ) Net income (loss) — ) ) Balance on September 30, 2015 $ ) $ VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, September 30, Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income to cash provided by (used in) operating activities Stock based compensation expense Depreciation and amortization Gain on acquisition — ) Loss on asset sale — Gain on change in fair value of derivative liability ) — Deferred federal income tax — Reduction of contingent liability — ) Changes in operating assets and liabilities Accounts receivable ) Allowance for doubtful accounts ) Notes receivable-related party — ) Inventory ) Prepaid expenses ) ) Costs in excess of billings — Accounts payable ) Deferred revenue ) — Other assets — ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities Acquisitions ) ) Purchase of fixed assets ) ) Proceeds from asset sales — Notes receivable ) — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from sale of stock Payments on contingent consideration — ) Payments on notes payable ) ) Proceeds from note payable Proceeds from revolving note — Payments on revolving note ) — Debt issue cost — ) Proceeds from exercise of common stock options and warrants — Net cash provided by (used in) financing activities Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ — $ NON-CASH INVESTING AND FINANCING TRANSACTIONS Conversion of Series A Preferred Stock into common stock $ 17 $ Dividends declared but not yet paid $ $ — Note payable for acquisition of E-Source interest $ — $ Additional paid in capital for acquisition of E-Source interest $ — $ Shares issued as payment $ $ — Beneficial conversion feature for Series B Preferred stock $ $ — Fair value of warrants issued with series B Preferred stock $ $ —
